Reinstated; Order filed February 5, 2015.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-14-00832-CR
                                 ____________

                    THADDEUS RICHARDSON, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 230th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1415559


                                     ORDER

      Appellant is represented by appointed counsel, Ellis C. McCullough. On
December 29, 2014, time to file appellant’s brief expired without a brief and no
motion for extension of time was filed. See Tex. R. App. P. 38.6(a). Counsel and
the trial court were notified on January 6, 2015, that no brief had been received. No
response from appellant was received.

      Accordingly, on January 29, 2015, pursuant to Tex. R. App. P. 38.8(b), the
court abated the appeal and directed the trial court to conduct a hearing to
determine the reason for the failure to file a brief. On February 2, 2015, appellant’s
counsel filed a motion for extension of time to file the brief.

      We ORDER the appeal REINSTATED. The requirement for a hearing in
accordance with Rule 38.8 is WITHDRAWN. We GRANT counsel’s motion for
extension to file appellant’s brief and order appellant’s brief due March 6, 2015.
No further extensions will be granted absent exceptional circumstances.



                                   PER CURIAM